Case: 4:17-cr-00526-RLW-DDN Doc. #: 189 Filed: 09/19/19 Page: 1 of 9 PageID #: 651

                            UNITED STATES DISTRICT COURT                 SUPPRESSED            FILED
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION                                          SEP 1 9 2019
                                           )                                              U. S. DISTRICT COURT
 UNITED STATES OF AMERICA                                                               EASTERN DISl'RICT OF MO
                                           )                                                     ST. LOUIS
               Plaintiff,                  )
                                           )       Case No. 82-4:17 CR 526 RLW (DDN)
       v.                                  )
                                           )
 KURT WALLACE (Def. 3)                     )       Counts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14
                                           )
        and                                )
                                           )
 JAMES FLANNEL                             )       Counts 13, 14
                                           )
               Defendants.                 )        THIS IS A DEATH ELIGIBLE CASE


                       SECOND SUPERSEDING INDICTMENT

                                       COUNT1
                        . (Felon in Possession ofFirearm(s))
                                        [S-1 Cu]

       The Grand Jury charges that:

        Beginning on or about August 1, 2016, and continuing up to and including

 November 17, 2017, in the Eastern District of Missouri,

                                    KURT WALIACE,

 the Defendant herein, knowingly possessed one or more firearms, knowing that he had

 previously been convicted of a crime punishable by a term of imprisonment exceeding

 one year, and the firearm previously traveled in interstate or foreign commerce during or

 prior to being in the defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(1).




                                               1
Case: 4:17-cr-00526-RLW-DDN Doc. #: 189 Filed: 09/19/19 Page: 2 of 9 PageID #: 652

                                         COUNT2
                                       (Carjacking)
                                         [S-1 C3]

        The Grand Jury further .charges that:

        On or about September 9, 2017, in the City of St. Louis within the Eastern District

 of Missouri,

                                    KURT WALLACE,

 the Defendant herein, with intent to cause death and serious bodily harm, took from the

 person and presence of another, by force, violence, and intimidation, a motor vehicle, that

 is, a 2016 Kia Optima, vehicle identification number (''VIN") 5XXGT4L14GG074970, that

 had been transported in interstate commerce.

        In violation of Title 18, United States Code, Sections 2119 and 2, and punishable

 und~r Title 18, United States Code, Sections 2 and 2119(1).



                                         COUNT3
                (Brandishing a Firearm in Furtherance of Carjacking)
                                      [S-1 C4]

        The Grand Jury further charges that:

        On or about September 9, 2017, in the City of St. Louis within the Eastern District

 of Missouri,

                                    KURT WALLACE,

 the Defendant herein, knowingly possessed and brandished a firearm in furtherance of a

 crime of violence for which he may be prosecuted in a court of the United States, that is,

 armed carjacking, in violation of Title 18, United States Code, Section 2119, as set forth in

 Count2.



                                                2
      Case: 4:17-cr-00526-RLW-DDN Doc. #: 189 Filed: 09/19/19 Page: 3 of 9 PageID #: 653

i![              In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and
  I


       punishable under Title 18, United States Code, Section 924(c)(1)(A).


                                                  COUNT4
                                                 (Carjacking)
                                                   [S-1 Cs]

                 The Grand Jury further charges that:
                                         \._


                 On or about September 16, 2017, in the City of St. Louis Within the Eastern District

       of Missouri,

                                               KURT WALLACE,
                                     -
      . the Defendant herein, with intent to cause death and serious bodily harm, took from the

       person and presence of another, by force, violence, and intimidation, a motor vehicle, that
                                                                                                   11
       is, · a    2005    Chevrolet Monte       Carlo, vehicle identification ·number. (''VIN )'1

       2G1WW12EX59116805, that had been transported in~interstate commerce.

                 In violation of Title 18, United States Code, Sections 2119 and 2, and punishable

       under Title 18, United States Code, Sections 2 and 2119(1).



                                             COUNTS
                       (Discharge of a Firearm in Furtherance of Carjacking)
                                              [S-1 C6]

                 The Grand Jury further charges that:

                 On or about September 16, 2017, in the City of St. Louis within the Eastern District

       of Missouri,

                                               KURT WALLACE,

       the Defendant herein, knowingly possessed, brandished and discharged a firearm in

       furtherance of a crime of violence for which he may be prosecuted in a court of the United

                                                        3
Case: 4:17-cr-00526-RLW-DDN Doc. #: 189 Filed: 09/19/19 Page: 4 of 9 PageID #: 654

 States, that is, armed carjacking, in violation of Title 18, United States Code, Section 2119,

 as set forth in Count 4;

        In violation of Title 18, United States Code, Sections 924(c)(1) and           2,   and

 punishable under Title 18, United States Code, Section 924(c)(1)(A).
                                        '.,--




                                                COUNT6
                                    (Drug Conspiracy)

        The Grand Jury further charges that:

        On or about October 3, 2017, in the City of Saint Louis, within the Eastern District

 of Missouri,

                                    KURT WALLACE,

 the Defendant herein, did knowingly and intentionally conspire, combine, confederate

 and agree, with other persons both known and unknown to the federal grand jury to
                                                                  -
 commit offenses against the United States, to wit: to knowingly and intentionally possess

 with the intent to distribute a controlled substance.

        In violation of Title 21, United States Code, Section 846; and punishable under

 Title 21, United States Code, Section 841(b)(1)(C).



                                                COUNT7
                              (Murder of Ladareace Pool)

       The Grand Jury further charges that:

        On or about October 3, 2017, in the City of Saint Louis, within the Eastern District

 of Missouri,

                                    KURT WALLACE,



                                                  4
    Case: 4:17-cr-00526-RLW-DDN Doc. #: 189 Filed: 09/19/19 Page: 5 of 9 PageID #: 655

•    the Defendant herein, with other persons both known and unknown to the federal grand

     jury, did knowingly possess, brandish and discharge a firearm in furtherance of a drug

     trafficking crime for which they may be prosecuted in a court of the United States, that is,

     conspiracy to possess with the intent to distribute a controlled substance, in violation of

     Title 21, United States Code, Section 846, as set forth in Count 6.

            In violation of Title 18, United States Code, Sections 924(c)(1) and         2,   and

    ·punishable under Title 18, United States Code, Section 924(c)(1)(A).

            And ih the course of this violation caused the death ofLADAREACE POOL through

     the use of the firearm, which killing is murder as defined in Title 18, United States Code,

     Section   1111,   in that the defendants, with malice aforethought, unlawfully killed

     LADAREACEPOOL by shooting him with the firearm willfully, deliberately, maliciously,

     and with premeditation, thereby making this offense punishable under Title 18, United

     States Code, Section 924G)(1).



                                            COUNTS
                                           (Carjacking)
                                             [S-1 C7]

            The Grand Jury further charges that:

            On or about October 15, 2017, in the City of St. Louis within the Eastern District of

     Missouri,

                                        KURT WALLACE,

     the Defendant herein, with intent to cause death and serious bodily harm, took from the

     person and presence of another, by force, violence, and intimidation, a motor vehicle, that

     is, a 2008 Cadillac CTS, vehicle identification number (''VIN") 1G6DS57V880136014, that

     had been transported in interstate commerce.
                                                   5
Case: 4:17-cr-00526-RLW-DDN Doc. #: 189 Filed: 09/19/19 Page: 6 of 9 PageID #: 656

        In violation'of Title 18, United States Code, Sections 2119 and 2, and punishable

 under Title 18, United States Code, Sections 2 and 2119(1).



                                           COUNT9
              · (Discharge of a Firearm ii! Furtherance of Carjacking)
                                       [S-1 C8]

        The Grand Jury further charges that:

        On or about October 15, 2017; in the City of St. Louis within the Eastern District of

  Missouri,

                                    KURT WALLACE,

 the· Defendant herein, knowingly possessed, brandished and discharged a firearm in

 · furtherance of a crime of violence for which they may be prosecuted in a court of the

 United States, that is, armed carjacking, in violation of Title 18, United States Code,

 Section 2119, as set forth in Count 8.

        In violation of Title 18, United States Code, Sections 924(c)(1) and         2,   and

 punishable under Title 18, United States Code, Section 924(c)(1)(A).



                                           COUNT10
                                          (Carjacking)
                                            [S-1 Cg]

        The Grand Jury further charges that:

        On or about October 16, 2017, in the City of St. Louis within the Eastern District of

 Missouri,

                                    KURT WALLACE,

 the Defendant herein, with intent to cause death and serious bodily harm, took from the

. person and presence of another, by force, violence, and intimidation, a motor vehicle, that
                                               6
Case: 4:17-cr-00526-RLW-DDN Doc. #: 189 Filed: 09/19/19 Page: 7 of 9 PageID #: 657

 ls  a 2017 Jeep Grand Cherokee, vehicle identification number                       (''VIN")
  '
 1C4RJFBG3HC891753, that had been transported in interstate commerce.

         In violation of Title 18, United States Code, Sections 2119 and 2, and punf~hable

 under Title 18, United States Code, Sections 2 and 2119(1).



                                          COUNT11
                                  (Murder of Jaz Granderson)
                                           [S-1 C10]

         The Grand Jury further charges that:

         On or about October 16, 2017, in the City of St. Louis within the Eastern District of

 Missouri,

                                        KURT WALLACE,

 ·.the Defendant herein, knowingly possessed, brandished and discharged a firearm in

 furtherance of a crime of violence for which they may be prosecuted in a court of the

 United States, that is, armed carjacking, in violation of Title 18,. United States Code,

 Section 2119, as set forth in Count 10.

         In violation of Title 18, United States Code, Sectfons 924(c)(1) and         2,   and

 punishable under Title 18, United States Code, Section 924(c)(1)(A).

         And in the course of this violation caused the death of JAZ GRANDERSON through

 the use of the firearm, which killing is murder as defined in Title 18, United States Code,

 · Section   1111,   in that the defendants, with malice aforethought, unlawfully killed JAZ

 GRANDERSON by shooting him with the firearm willfully, deliberately, maliciously, and

 with premeditation, thereby making this offense punishable under Title 18, United States

 Code, Section 924G)(1).



                                                 7
        Case: 4:17-cr-00526-RLW-DDN Doc. #: 189 Filed: 09/19/19 Page: 8 of 9 PageID #: 658

                                                 COUNT12
.   '                             (Attempted Escape From Custody)

                The Grand Jury further charges that:

                On or about April 14, 2018, in the County of Saint Charles, in the Eastern District

         of Missouri,

                                            KURT WALLACE,

         the Defendant herein, did knowingly attempt to escape from custody in the Saint Charles ·

         County .Department of Corrections, an institutional facility in which he was lawfully
                                            I


        · confined at the direction of the Attorney General by virtue of an order of detention by a

         Magistrate Judge in the United States District Court for the Eastern District of Missouri,

         in Violation of Title 18, United States Code, Section 751(a).



                                                 COUNT13
                                         (Escape From Custody)

                The Grand Jury further charges that:

                On or about July 15, 2019, in the County of Lincoln, in the Eastern District of

         Missouri,

                                          KURT WALLACE and
                                           JAMES FLANNEL,

         the Defendants herein, did knowingly escape from custody in the Lincoln County Jail, an

        · institutional facility in which each was lawfully confined at the direction of the Attorney

         General by virtue of an order of detention by a Magistrate Judge in the United States

         District Court for the Eastern District of Missouri, in violation of Title 18, United States·

         Code, Section 751(a).




                                                       8
Case: 4:17-cr-00526-RLW-DDN Doc. #: 189 Filed: 09/19/19 Page: 9 of 9 PageID #: 659

                                        COUNT14
                                       (Carjacking)

        The Grand Jury further charges that:

        On or about July 15, 2019, in the County of Lincoln, in the Eastern District of

 Missouri,

                                 KURT WALLACE and
                                  JAMES FLANNEL,

 the Defendants herein, with intent to cause death and serious bodily harm, took from the

 person and presence of another, by force, violence, and intimidation, a motor vehicle, that

 is, a 2011 GMC Acadia, vehicle identification number (''VIN") 1GKKRTEDXBJ241254,

 that had been transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 2119 and 2, and punishable
 '

 under Title 18, United States Code, Sections 2 and 2119(1).



                                                 A TRUE BILL.



                                                 FOREPERSON
 JEFFREY B. JENSEN
 United States Attorney



 THOMAS REA, #s3245MO
 Assistant United States Attorney




                                             9
